DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination  the following limitations:

A light source assembly, comprising: a plastic heat-dissipating member and a metal substrate for mounting a light emitting diode (LED) light source of a ceiling lamp, wherein the plastic heat-dissipating member comprises an embedding groove, wherein the metal substrate is embedded in the embedding groove and  the metal substrate is in contact with a groove wall of the embedding groove,  wherein the LED light source is disposed on the metal substrate, and wherein the metal substrate comprises a flexible circuit board and a plurality of metal strip plates disposed in the embedding groove in sequence, and two adjacent metal strip plates are connected with each other through the flexible circuit board.

A light source module, comprising: a light source assembly that comprises a plastic heat-dissipating member and a metal substrate for mounting a light emitting diode (LED) light source of a ceiling lamp; and a LED light source disposed on the metal substrate, wherein the plastic heat-dissipating member comprises an embedding groove,  wherein the metal substrate is embedded in the embedding groove and  the metal substrate is in contact with a groove wall of the embedding groove, and wherein the metal substrate comprises a flexible circuit board and a plurality of metal strip plates disposed in the embedding groove in sequence, and two adjacent metal strip plates are connected with each other through the flexible circuit board.

A ceiling lamp, comprising: a light source assembly that comprises a plastic heat-dissipating member and a metal substrate for mounting a light emitting diode (LED) light source of a ceiling lamp; a LED light source disposed on the metal substrate; and a driving power source disposed on the plastic heat-dissipating member, wherein the plastic heat-dissipating member comprises an embedding groove, wherein the metal substrate is embedded in the embedding groove and the metal substrate is in contact with a groove wall of the embedding groove, and wherein the metal substrate comprises a flexible circuit board and a plurality of metal strip plates disposed in the embedding groove in sequence, and two adjacent metal strip plates are connected with each other through the flexible circuit board.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875